      Case 1-19-46882-cec         Doc 25      Filed 01/27/20     Entered 01/27/20 15:26:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                      Chapter 7
                                                            Case No. 19-46882-CEC
MICHAEL L. STATHAKIS, a/k/a MICHAEL
LARRY STATHAKIS f/d/b/a WHISK
REMODELING CORP.,
                                                            Honorable Carla E. Craig
                                    Debtor.                 United States Bankruptcy Judge
----------------------------------------------------------X
                           ORDER VACATING THE AUTOMATIC STAY

       At the United States Bankruptcy Court for the Eastern District of New York located at

Conrad B. Duberstein Courthouse, 271 Cadman Plaza East, Brooklyn New York 11201. (CEC)

       This matter having been opened to the Court upon the application of 21st Mortgage

Corporation (“21st Mortgage” or “Movant”), for the entry of an Order pursuant to 11 U.S.C. §§

362(d)(1) and (2) vacating the automatic stay and granting prospective, in-rem relief; and such

other and further relief as the Court deems appropriate:; and after a hearing held on January 9,

2020, Tthe (CEC) Court having read and considered the Motion and the papers submitted by

Movant and without opposition thereto:

IT IS HEREBY

       ORDERED and ADJUDGED that the automatic stay imposed under 11 U.S.C. Section

362(a) shall be, and is hereby modified to allow Movant to pursue its rights under applicable law

with respect to its collateral, which includes (CEC) the real property located at 21-28 72nd

Street, Jackson Heights, New York 11370 (the “Property”); and it is further

       ORDERED that Movant’s request for in-rem relief vis-à-vis the Property pursuant to 11

U.S.C. 362(d)(4) is DENIED; and it is further

       ORDERED, that Movant shall inform the Trustee of any surplus monies, if any,

resulting from any sale of the Property; and it is further,
     Case 1-19-46882-cec      Doc 25    Filed 01/27/20     Entered 01/27/20 15:26:53




      ORDERED, that the terms of this order shall be binding upon all of the successors and

assigns of Movant




                                                          ____________________________
 Dated: Brooklyn, New York                                        Carla E. Craig
        January 27, 2020                                  United States Bankruptcy Judge
